Order
PER CURIAM.
A jury convicted Appellant James Scott of first-degree robbery and armed criminal action. The trial court sentenced him as a prior and persistent offender to concurrent prison terms of twenty-five years.
On appeal from the judgment entered upon his conviction, Appellant maintains that the trial court erred in admitting his co-defendant’s cell phone and testimony concerning call log entries from the phone. He claims that the State did not establish the necessary foundation for the admission of the cell phone evidence, nor did it properly establish the chain of custody of the cell phone.
We affirm. Rule 80.25(b).